DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This Communication is a Final Office Action in response to the Remarks, Arguments, and Amendment filed on the 27th day of January, 2021. Currently Claims 11-15, 17-24, and 31 are pending. Claim 31 is new. Claims 16, and 25-30 have been cancelled. No claims are allowed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15, 17-24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10664804. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 11-15, 17-24, and 31 would be obvious over claims 1, 16, and 17 of U.S. Patent No. 10909504. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15, 17-24, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 11-15, 17-24, and 31 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Examiner notes that claim 20 contains substantially the similar language and subject matter found in the independent claim 11, and for compact prosecution purposes, the claims are rejected for the same reasons of claim 11, as expressed below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically commercial or legal interactions such as advertising, marketing and business relations (see at least 84 Fed. Reg. (4) at 52)
Examiner notes that Claims 11, and 20, recite a computer system for marketing various voice talent users to prospective employers that use the system to search for voice talent users that match specific criteria. The claims invention is directed to identifying voice talent users that employers would like to invite to enter into a contract with the employer to complete the final audio job. Examiner notes that the claims recite a system implementing a method of managing online interactions between voice talent users and potential employers which is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions and managing relationships between people. The limitations, substantially comprising the body of the claim, recite a standard process for hiring voice talent. Producers, composers, band managers, talent agencies and various other individuals in the entertainment or marketing industries have hired individuals based off listening to their auditions for specific reads from a script. Traditionally, jobs are posted, auditions are held, a selection is made and then a contract is formed between the employer and the talent. Because the limitations closely follow the steps standard in hiring voice talent and managing interactions between employers and talent users, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Furthermore, the claims are directed to advertising voice talent users to potential employers to facilitate employment transactions and legal interactions (contracts) between the users which is similar to the abstract idea identified in 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as such as marking and advertising. Traditionally, jobs or “for hire” talent are published and other users are able to contact or inquire regarding the publication. The claimed invention amounts to voice talent users marketing their reads of specific script portions to potential employers in order to obtain the job. Because the limitations above closely follow the steps standard in advertising and marketing oneself in a professional or employment procurement setting, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, the highlighted portions of the claim recited a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice of filling and promoting an open job or assignment for an employer. Jobs were filled using live auditions, word of mouth and connections made in the industry between individual talent users and employers in the talent industry long before modern computers were invented, and continues to be predominately a product of human endeavor. The instant application is directed to employer users reviewing submitted audition files submitted by the talent users through a generically claimed computer interface in order to enter into a contract to complete the job. Because the limitations above closely follow the steps of marketing and advertising talent users to potential employers, and the steps involve human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [claim 1 preamble], a “system for facilitating interactions between a voice talent user and an employer user”. Accordingly, the Examiner submits claims 11, and 20, recites an abstract idea based on the language identified in claim 1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as advertising and marketing on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
 [0051] The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network. 

[0052]   Embodiments of the invention may be implemented in any conventional computer programming language For example, preferred embodiments may be implemented in a procedural programming language (e.g."C") or an object oriented language (e.g."C++"). Alternative embodiments of the invention may be implemented as pre-programmed hardware elements, other related components, or as a combination of hardware and software components. 

[0053]   Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies. It is expected that such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware. Still other embodiments of the invention may be implemented as entirely hardware, or entirely software (e.g., a computer program product).

(App. Spec. [¶ 51-53]). Accordingly, the claimed “computer server system” read in light of the specification can be any computer processor with the capability of executing computer instructions stored on a generically stated computer readable medium. Thus, the claimed structure amounts to appending generic computer elements to the abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “module” and even basic, generic recitations that imply use of the computer add little if anything to the abstract idea.
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 11, and 20, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 11, and 20, does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 12-15, 17-19, 21-24, and 31 are directed to further embellishments of the abstract idea in that the claims are directed to further embellishments of the system analyzing and managing interactions between the users in order to identify specific talent users which is the central theme of the identified abstract idea. 
Furthermore, Claim 4 is directed to the generic computer function of data transmission and display. This is not enough, as addressed above, to provide significantly more to the claims and amount to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see M.P.E.P. 2106.05(g)). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. See MPEP § 2106.05(d)(II) citing Symantec.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15, 17-24, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 20070260690 to Coleman in view of U.S. Patent Application No. 20070168462 to Grossberg et al. (hereafter Grossberg).
Referring to Claim 11, Coleman discloses a system for facilitating interactions between a voice talent user and an employer user (see at least Coleman: Abstract), said system comprising: 
a voice talent database module and a voice talent database, for storing a plurality of one voice talent user profiles, wherein one of said plurality of voice talent user profiles is associated with said voice talent user
Coleman discloses a voice talent database module and a voice talent database, for storing at least one voice talent user profile (see at least Coleman: ¶ 72-83).
an open jobs database module and an open jobs database, for storing information related to at least one voice job
Coleman discloses an open jobs database module and an open jobs database, for storing information related to at least one voice job (see at least 85-96).
a negotiation module for facilitating communications related to said voice jobs 
Coleman discloses a negotiation module for facilitating communication related to said voice jobs (see at least Coleman: ¶ 47, 85-99).
a payment module for facilitating payment from said employer user to said voice talent user upon said voice talent user's completion of said at least one voice job
Coleman discloses a payment module for facilitating payment from said employer user to said voice talent user upon said voice talent user’s completion of said at least one voice job (see at least Coleman: ¶ 90-99).
a plurality of interfaces; and 
a server for receiving instructions from at least one of said voice talent user and said employer user via at least one of said plurality of interfaces, and for directing said voice talent database module, said open jobs database module, said negotiation module, said payment module, and said plurality of interfaces responsive to said instructions
Coleman further discloses a plurality of interfaces and a server for receiving instructions from at least one of said voice talent user and said employer user via at least one of said plurality of interfaces, and for directing said voice talent database module, said open jobs database module, said negotiation module, said payment module, and said plurality of interfaces responsive to said instructions (see at least Coleman: ¶ 72-99).
wherein at least one of: 
said voice talent user opens said communications with said employer user following a search of said open jobs database by said voice talent user; and 
said voice talent user opens said communications with said employer user following receipt by said voice talent user of an invitation to bid on said at last one voice job
Examiner notes that Coleman does not explicitly disclose the limitations. 
However, Grossberg, which talks about a method and system for online production and media coordination, teaches it is known to incorporate the function of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication (see at least Grossberg: ¶ Abstract, 62, 115-116, and 283).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication (as disclosed by Grossberg) into the negotiation module for facilitating communication related to said voice job (as disclosed by Coleman). One of ordinary skill in the art would have been motivated to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication because it would provide the capability for a user to achieve all production processes online, with no need for outside hands on involvement, there is the option for advanced (personalized) assistance available at any time for any step along the way; such as connecting via email and or phone to an array of Service Providers such as voice over talent, music producers, video producers and professional copywriters (see Grossberg ¶ 62).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication (as disclosed by Grossberg) into the negotiation module for facilitating communication related to said voice job (as disclosed by Coleman), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication into the negotiation module for facilitating communication related to said voice job). See also MPEP § 2143(I)(A).

Referring to Claim 12, the combination of Coleman and Grossberg teaches a system according to claim 11, including wherein said plurality of interfaces comprises at least one of: a voice talent upload interface, said voice talent upload interface allowing said voice talent user to upload said at least one voice talent user profile; a voice talent search interface, said voice talent search interface allowing searches of said voice talent database; a job upload interface, said job upload interface allowing said employer user to upload said information to be stored in said open jobs database; a job search interface, said job search interface allowing searches of said open jobs database; a negotiation interface, said negotiation interface allowing communication between said a payment interface, said payment interface allowing said voice talent user and said employer user to provide payment instructions to said payment module (see at least Coleman: ¶ 47, 72-99).

Referring to Claim 13, the combination of Coleman and Grossberg teaches the system according to claim 11, including wherein said system further comprises an online store module, wherein said online store module permits said voice talent user to upload voice clips and permits at least one employer user to obtain said voice clips (see at least Coleman: ¶ 72-99).

Referring to Claim 14, the combination of Coleman and Grossberg teaches the system according to claim 13, including further comprising a store interface used by said voice talent user to upload said voice clips and used by said at least one employer user to obtain said voice clips (see at least Coleman: ¶ 72-99).

Referring to Claim 15, the combination of Coleman and Grossberg teaches the system according to claim 13, including wherein said employer user pays for said voice clips using said payment module (see at least Coleman: ¶ 90-99).

Referring to Claim 17, the combination of Coleman and Grossberg teaches the system according to claim 11, including wherein said employer user searches said voice talent database for voice talent users that match at least one criterion to thereby produce talent search results (see at least Coleman: ¶ 86).

Referring to Claim 18, the combination of Coleman and Grossberg teaches the system according to claim 17, including wherein said talent search results are ranked by said voice talent database module based on at least one predetermined criterion (see at least Coleman: ¶ 85-86).

Referring to Claim 19, the combination of Coleman and Grossberg teaches the system according to claim 18, including wherein said at least one predetermined criterion is related to said at least one voice job (see at least Coleman: ¶ 85-86).

Referring to Claim 20, Coleman discloses a method for facilitating interactions between a voice talent user and an employer user (see at least Coleman: Abstract), said method comprising the steps of: 
receiving, at a server, at least one of:
a request from said employer user to search a voice talent database containing voice talent user profiles; and
a second request from said voice talent user to search an open jobs database, wherein said open jobs database contains information related to voice jobs
Coleman discloses receiving, at a server, a request from said employer user to search a voice talent database containing voice talent (see at least Coleman: ¶ 47, 85-99). 
Coleman discloses an open jobs database module and an open jobs database, for storing information related to at least one voice job (see at least 85-96).
searching said voice talent database responsive to said request to thereby produce talent search results, wherein each of said talent search results is one of said voice talent user profiles
Coleman discloses searching said voice talent database responsive to said request to thereby produce talent search results, wherein each of said talent search results is one of said voice talent user profiles (see at least Coleman: ¶ 47, 85-99).
presenting said talent search results to said employer user
Coleman discloses presenting said talent search results to said employer user (see at least Coleman: ¶ 47, 85-99).
sending an invitation to bid to at least a subset of voice talent users whose associated voice talent user profiles are provided in said talent search results; 
responsive to said second request being received: searching said open jobs database responsive to said second request, to thereby produce job results, wherein each of said job results corresponds to one of said voice jobs; 
presenting said job results to said voice talent user; and 
responsive to a selection by said voice talent user of at least one of said invitation and one of said job results, opening a communications channel between said employer user and said voice talent user 
Coleman discloses when said employer user selects one of said talent search results, opening a communications channel between said employer user and said voice talent user corresponding to said one of said talent search results (see at least Coleman: ¶ 47, and 85-99). However, Coleman does not explicitly state the specific limitations directed to the bidding function and the request for bids from specific voice over users
Grossberg, which talks about a method and system for online production and media coordination, teaches it is known to incorporate the function of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication and a plurality of interfaces and devices connected over a network (see at least Grossberg: ¶ Abstract, 62, 115-116, and 283). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication (as disclosed by Grossberg) into the negotiation module for facilitating communication related to said voice job (as disclosed by Coleman). One of ordinary skill in the art would have been motivated to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication because it would provide the capability for a user to achieve all production processes online, with no need for outside hands on involvement, there is the option for advanced (personalized) assistance available at any time for any step along the way; such as connecting via email and or phone to an array of Service Providers such as voice over talent, music producers, video producers and professional copywriters (see Grossberg ¶ 62).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication (as disclosed by Grossberg) into the negotiation module for facilitating communication related to said voice job (as disclosed by Coleman), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication into the negotiation module for facilitating communication related to said voice job). See also MPEP § 2143(I)(A).

Referring to Claim 21, the combination of Coleman and Grossberg teaches the method according to claim 20, including: 
wherein, when said voice talent user receives said invitation, said selection by said voice talent user comprises issuing a bid for at least one voice job offered by said employer user, and said method further comprising the steps of receiving, at said server, a bid from said voice talent user for at least one voice job offered by said employer user; 
Coleman discloses receiving, at said server, a bid from said voice talent user for at least one voice job offered by said employer user (see at least Coleman: ¶ 76, 99-108, and 121-126).
Grossberg, which talks about a method and system for online production and media coordination, teaches it is known to incorporate the function of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication and a plurality of interfaces and devices connected over a network (see at least Grossberg: ¶ Abstract, 62, 115-116, and 283). 
presenting said bid to said employer user using said communications channel; and 
Coleman discloses presenting said bid to said employer user (see at least Coleman: ¶ 76, 99-108, and 121-126).
Grossberg, which talks about a method and system for online production and media coordination, teaches it is known to incorporate the function of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication and a plurality of interfaces and devices connected over a network (see at least Grossberg: ¶ Abstract, 62, 115-116, and 283). 
when said employer user accepts said bid, and when said voice talent user has completed said at least one voice job, facilitating payment from said employer user to said voice talent user.
Coleman discloses when said employer user accepts said bid, and when said voice talent user has completed said at least one voice job, facilitating payment from said employer user to said voice talent user (see at least Coleman: ¶ 76, 99-108, and 121-126).
Grossberg, which talks about a method and system for online production and media coordination, teaches it is known to incorporate the function of providing voice talent users, service providers, the capability of bidding on the specific job related to a specific employer via a line of communication and a plurality of interfaces and devices connected over a network (see at least Grossberg: ¶ Abstract, 62, 115-116, and 283). 

Referring to Claim 22, the combination of Coleman and Grossberg teaches the method according to claim 20, including wherein: 
said request from said employer user is submitted to said server through a voice talent search interface
Coleman discloses said request from said employer user is submitted to said server through a voice talent search interface (see at least Coleman: ¶ 85-96).
said talent results are presented to said employer user using said voice talent interface; and said communications channel is opened using a negotiation interface
Coleman discloses said talent results are presented to said employer user using said voice talent interface; and said communications channel is opened using a negotiation interface (see at least Coleman: ¶ 47, 85-99).

Referring to Claim 23, the combination of Coleman and Grossberg teaches the method according to claim 21, including wherein said bid comprises at least one sample voice clip performed by said voice talent user and related to said at least one voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Referring to Claim 24, the combination of Coleman and Grossberg teaches the method according to claim 23, including wherein said at least one sample voice clip is a performance of a portion of a complete script file for said at least one voice job (see at least Coleman: ¶ 72-99, 101-108, and 121-128).

Referring to Claim 31, the combination of Coleman and Grossberg teaches the system according to claim 17, including wherein said at least one criterion relates to at least one primary consideration for said at least one voice job, and wherein at least one secondary criterion is also used to determine said talent search results (see at least Coleman: ¶ 85-86).

Response to Arguments
101 Rejection
Applicant's arguments filed with respect to the claims being rejected under 35 USC 101 have been fully considered but they are not persuasive. Examiner notes that Claims 11, 20, and 25 recite a computer system for marketing various voice talent users to prospective employers that use the system to search for voice talent users that match specific criteria. The claims invention is directed to identifying voice talent users that employers would like to invite to enter into a contract with the employer to complete the final audio job. Examiner notes that the claims recite a system implementing a method of managing online interactions between voice talent users and potential employers which is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions and managing relationships between people. The limitations, substantially comprising the body of the claim, recite a standard process for hiring voice talent. Producers, composers, band managers, talent agencies and various other individuals in the entertainment or marketing industries have hired individuals based off listening to their auditions for specific reads from a script. Traditionally, jobs are posted, auditions are held, a selection is made and then a contract is formed between the employer and the talent. Because the limitations closely follow the steps standard in hiring voice talent and managing interactions between employers and talent users, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as advertising and marketing on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “interface” recited at a high level of generality. These elements do not themselves amount to an improvement to the interface, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
 [0051] The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network. 

[0052]   Embodiments of the invention may be implemented in any conventional computer programming language For example, preferred embodiments may be implemented in a procedural programming language (e.g."C") or an object oriented language (e.g."C++"). Alternative embodiments of the invention may be implemented as pre-programmed hardware elements, other related components, or as a combination of hardware and software components. 

[0053]   Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies. It is expected that such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server over the network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware. Still other embodiments of the invention may be implemented as entirely hardware, or entirely software (e.g., a computer program product).

(App. Spec. [¶ 51-53]). Accordingly, the claimed “computer server system” read in light of the specification can be any computer processor with the capability of executing computer instructions stored on a generically stated computer readable medium. Thus, the claimed structure amounts to appending generic computer elements to the abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “module” and even basic, generic recitations that imply use of the computer add little if anything to the abstract idea.
Therefore, the claims stand rejected.
102 Rejection
Applicant’s arguments with respect to claim(s) rejection under 35 USC 102 have been considered but are moot because the new ground applied in the prior rejection of record has been adjusted to address amended claim limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689